187 F.2d 896
UNITED STATES ex rel. DE GERONIMI,v.SHAUGHNESSY.
No. 216, Docket 21950.
United States Court of Appeals Second Circuit
Argued March 12, 1951.Decided March 27, 1951.

Irving H. Saypol, U.S. Atty., New York City, William J. Sexton, Asst. U.S. Atty., Louis Steinberg, District Counsel and Lester Friedman, Attorney, United States Department of Justice, Immigration and Naturalization Service, all of New York City, of counsel, for appellant.
Paige & Paige, New York City, Samuel Paige and Norman Z. Paige, New York City, of counsel, for appellee.
Before L. HAND, Chief Judge, and SWAN and CHASE, Circuit Judges.
PER CURIAM.


1
This case is before us upon the petition for a writ of habeas corpus, the return thereto and the traverse to the return.  From the return it appears that the relator is an alien who entered the United States in June 1949 as a deserting seaman.  In March 1950 an immigration warrant of arrest was served upon him and he was released on a $500 administrative bond.  On the basis of information subsequently obtained his release on bond was terminated and he was detained without bond under the provisions of the Internal Security Act of 1950, 50 U.S.C.A. § 781 et seq.  Administrative hearings with respect to deporting him are still pending.  The return states ample ground for revoking the bail as a matter of discretion.  Whether the Internal Security Act of 1950 gives the Attorney General unreviewable discretion as to release on bail, we need not decide.  Even if it be assumed that the Attorney General's action is judicially reviewable, the alien must show an abuse of discretion in the denial of bail before he is entitled to be released.  See United States ex rel. Potash v. District Director, 2 Cir., 169 F.2d 747.  In the case at bar no proof was offered to contradict the allegations of the return.  The order is reversed with directions to dismiss the writ and order the relator back into custody.  Our mandate will be issued forthwith.